Mr. Chief Justice Mercur
delivered the opinion of the court February-28th, 1887.
The defendant in error by judicial decree, had procured all the rights and benefits conferred on a married woman by the Act of 3d April, 1872. These included the right of receiving and enjoying the product of her own labor, and the income and profits derived from her separate estate.
She had a right to emplo_y her husband to manage and superintend the business in which she engaged, and his creditors cannot seize in execution her property produced by his superintendence and labor, over and upon her separate property: Gibbs & Sterret Mfg. Co. v. Goe, 1 Pennypacker, 238; Seeds v. Kahler, 76 Pa., 262; Spering v. Laughlin et al., 113 Id., 209.
Whether the evidence in this case showed her to be protected by this well settled rule of law was a question of fact for the jury, and it was correctly submitted to it.
Judgment affirmed.